Citation Nr: 0033673	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active duty from May 1968 to May 1972.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied a claim of 
entitlement to service connection for PTSD.  The veteran 
timely disagreed the denials in May 1998.  A statement of the 
case was issued in June 1998, and the veteran submitted a 
timely substantive appeal as to the claim for service 
connection for PTSD in September 1998.

The Board notes that the veteran did not reference continued 
disagreement with a March 1998 denial of entitlement to 
service connection for a fungus (skin) disorder in his 
September 1998 substantive appeal, and the claim of 
entitlement to service connection for a fungus (skin) 
disorder was not addressed in the September 1999 supplemental 
statement of the case, and is not before the Board on appeal.  

The veteran contends that experiences during service caused 
or aggravated PTSD.  The veteran should be afforded the 
opportunity to provide additional details regarding alleged 
stressors so that those details can assist in inquiry to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The veteran should also be informed that an 
incomplete response, i.e., lack of sufficient detail, may 
make it difficult or impossible to obtain the necessary 
evidence.  The veteran should also be informed of the 
probative value of any lay statements from persons with 
knowledge of the alleged stressful events.

The Board notes that the medical opinions of record attribute 
the veteran's current diagnosis of PTSD to childhood 
experiences.  The veteran contends, in essence, that his 
military experiences aggravated PTSD.  Further medical 
opinion as to the claim of aggravation is required.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When aggravation of a 
disease or injury is proximately due to, or is the result of, 
a service-connected condition, service connection may be 
granted, and the veteran shall be compensated for the degree 
of disability, and no more, over and above the degree of 
disability existing prior to the aggravation.

In regard to the further development of this claim, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all VA clinical 
records from January 1998 to the present, 
and request that the veteran provide the 
names and addresses of any non-VA medical 
care providers who treated the veteran 
for a psychiatric disorder since January 
1997.  Additionally, the RO should ask 
the veteran whether there are any 
additional non-VA records which might be 
relevant which are not yet associated 
with the claims file.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  The RO should summarize the 
veteran's stressor allegations, and 
should attach complete copies of each of 
the veteran's statements identifying or 
describing those stressors.  USASCRUR 
should be requested to provide any 
available information that might 
corroborate the veteran's alleged 
stressors.  A unit history should also be 
requested.  Any USASCRUR report or 
response obtained should be associated 
with the claims file.  

4.  The RO should provide the stressor 
allegations to the service department and 
determine whether the service department 
has any relevant information available 
regarding the base in Thailand during the 
period the veteran was stationed there 
(July 1970 to May 1972, according to the 
veteran's AF 7).  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
relationship, if any, between the 
veteran's service and his current 
psychiatric disorder(s).  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In particular, the examiner 
should provide an opinion as to whether 
the veteran has any current psychiatric 
disorder which was incurred or aggravated 
in service.  If the examiner concludes 
that the veteran has a psychiatric 
disorder which was aggravated by the 
veteran's experiences in service, the 
examiner should provide an opinion as to 
the extent of this aggravation, expressed 
in percentage terms (degree of disability 
over and above the degree of disability 
existing prior to the aggravation) if 
possible.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

